Case 6:14-cr-00029-JDK-KNM Document 100 Filed 09/17/20 Page 1 of 4 PageID #: 326



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

   UNITED STATES OF AMERICA                          §
                                                     §
                                                     §          CASE NO. 6:14-CR-29-JDK
   vs.                                               §
                                                     §
                                                     §
   DIJON ARTHUR HOWARD (2)                           §

                           REPORT AND RECOMMENDATION
                       ON REVOCATION OF SUPERVISED RELEASE

         On September 17, 2020, the Court held a final revocation hearing on a Petition for Warrant

 or Summons for Offender under Supervision. The Government was represented by Assistant

 United States Attorney Ryan Locker. Defendant was represented by Assistant Federal Defender

 Ken Hawk.

                                           Background

         After pleading guilty to the offense of Possession with Intent to Distribute

 Methamphetamine, a Class C felony, Defendant Dijon Arthur Howard was sentenced on March

 17, 2015 by United States District Judge Leonard Davis. The offense carried a statutory maximum

 imprisonment term of 20 years. The guideline imprisonment range, based on a total offense level

 of 31 and a criminal history category of II, was 121 to 151 months. Defendant was sentenced to

 51 months of imprisonment to be followed by a 3-year term of supervised release. Defendant’s

 supervision is subject to the standard conditions of release, plus special conditions to include

 financial disclosure, obtaining his GED, and substance abuse testing and treatment.

         The case was re-assigned to United States District Judge Jeremy D. Kernodle on February

 5, 2019. Defendant completed his term of imprisonment and started his term of supervised release

 on February 15, 2017.

                                                 1
Case 6:14-cr-00029-JDK-KNM Document 100 Filed 09/17/20 Page 2 of 4 PageID #: 327



                                              Allegations

        In the Petition seeking to revoke Defendant’s supervised release, filed on February 7, 2019,

 United States Probation Officer Daisy Pridgen alleges that Defendant violated the following

 conditions of supervised release:

            1. Allegation 1 (standard condition 2): The defendant shall report to the probation
               officer in a manner and frequency directed by the Court or probation officer. It
               is alleged that defendant failed to submit a monthly report form in January 2019 (for
               December 2018).

            2. Allegation 2 (standard condition 7): The defendant shall refrain from excessive
               use of alcohol and shall not purchase, possess, use, distribute, or administer any
               controlled substance or any paraphernalia related to any controlled substances,
               except as prescribed by a physician. It is alleged that Defendant submitted a urine
               specimen on September 25, 2017, that tested positive for methamphetamine. It is also
               alleged that Defendant submitted a urine specimen on November 7, 2018 that tested
               positive for marijuana.

            3. Allegation 3 (special condition): Defendant shall participate in a program of
               testing and treatment for drug abuse, under the guidance and direction of the
               U.S. Probation Office, until such time as he is released from the program by the
               probation office. It is alleged that Defendant was referred to substance abuse
               counseling in November 2018, after testing positive for marijuana but he failed to
               attend treatment. It is also alleged that Defendant failed to submit urine specimens as
               directed on December 6, 10, and 12, 2018; January 7, 10, 16, and 31, 2019; and
               February 4, 2019.

                                            Applicable Law

        According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

 and require a Defendant to serve in prison all or part of the term of supervised release without

 credit for the time previously served under supervision, if it finds by a preponderance of the

 evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

 upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

 present case, Defendant’s original offense of conviction was a Class C felony. Accordingly, the

 maximum imprisonment sentence that may be imposed is 2 years of imprisonment. 18 U.S.C. §

 3583(e).

                                                    2
Case 6:14-cr-00029-JDK-KNM Document 100 Filed 09/17/20 Page 3 of 4 PageID #: 328



         Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

 preponderance of the evidence that Defendant violated his conditions of supervised release by

 using and thereby possessing methamphetamine as alleged in the petition, he is guilty of a Grade

 B violation. U.S.S.G. § 7B1.1(a). Defendant’s original criminal history category was II. The

 guidelines provide that Defendant’s guideline range for a Grade B violation is 6 to 12 months of

 imprisonment. The remaining allegations in the petition are Grade C violations. U.S.S.G. §

 7B1.1(a). With Defendant’s original criminal history category of II, the guidelines provide that

 Defendant’s guideline range for a Grade C violation is 4 to 10 months of imprisonment.

                                                     Hearing

         On September 17, 2020, Defendant appeared for a final revocation hearing. Assistant

 United States Attorney Ryan Locker announced that Defendant and the Government reached an

 agreement for Defendant to enter a plea of true to Allegation 2 of the petition and to jointly request

 a sentence of 6 months of imprisonment with no further supervised release. After the Court

 explained to Defendant his right to a revocation hearing, he waived his right to a revocation hearing

 and entered a plea of “true” to Allegation 2 of the petition. Defendant requested a recommendation

 for designation at FCI Seagoville.

                                          Findings and Conclusions

         I find that Defendant is competent and that his plea and waiver of the revocation hearing

 was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

 the evidence that Allegation 2 of the petition is true. Defendant is guilty of a Grade B supervised



 1
  The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
 binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
 122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
 see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
 Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
 only.).

                                                          3
Case 6:14-cr-00029-JDK-KNM Document 100 Filed 09/17/20 Page 4 of 4 PageID #: 329



 release violation. I further find and conclude that Defendant’s term of supervised release should

 be revoked and that he should be sentenced to 6 months of imprisonment with no further supervised

 release. Any criminal history monetary penalties previously ordered in the final judgment should

 be imposed in this revocation, with all payments collected credited towards outstanding balances.

                                    RECOMMENDATION

        In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 2

 of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

 It is further recommended that Defendant be sentenced to 6 months of imprisonment with no

 further supervised release. Any criminal monetary penalties previously ordered in the final

 judgment should be imposed in this revocation, with all payments collected credited towards

 outstanding balances.

        Before the conclusion of the hearing, the undersigned announced the foregoing

 recommendation and notified Defendant of his right to object to this Report and Recommendation

 and to be present and allocute before being sentenced by the Court. Defendant waived those rights

 and executed a written waiver in open court. The Government also waived its right to object to

 the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

 supervised release and enter a Judgment and Commitment for him to be sentenced to 6 months of

 imprisonment with no further supervised release.

          So ORDERED and SIGNED this 17th day of September, 2020.




                                                 4
